DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	Eleven (11) sheets of drawings were filed on September 14, 2021 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue include factors A-H (In re Wands, 858 F.2d 731, 737, 8, USPQ2d 1400, 1404 (Fed. Cir. 1988)), which are  discussed below.  See MPEP § 2164.
(A) The breadth of the claims
Independent claim 1 is directed to a glass article having a fracture toughness, thickness, and optical loss, wherein fracture toughness and optical loss are material properties that are determined by the specific material composition of the glass article.  Claim 1 further claims light of 450 nm propagating within the glass article, wherein this limitation is directed to an intended use of the glass article and the wavelength of light propagating within the glass article does not further limit the structure of the claimed glass article.  Claim 1 further provides limitations directed to a method or process for measuring optical loss and calculating a normalized optical loss, wherein these limitations do not further limit the glass article structure and are considered to be a form of product-by-process limitation directed to measuring material properties.  Thus, the breadth of claim 1 is directed to an article of glass having a thickness and a material composition providing the claimed performance criteria including fracture toughness and optical loss.  The claimed invention is not limited to specific glass formulations including specific compositions of specific materials used in specific ratios.
Independent claim 12 is directed to a glass article having a thickness, fracture toughness, wherein fracture toughness is a material property that is determined by the specific material composition of the glass article.  Claim 12 further claims light of 450 nm propagating within the glass article, wherein a course of the light intensity is measured.  The structure of the glass article is not limited by the wavelength of light that propagates therein.  Additionally a measured course of light propagating within the glass article does not further limit the structure of the glass article.  Thus, the breadth of claim 12 is directed to an article of glass having a thickness and a material composition providing the claimed fracture toughness.
Therefore, to ascertain the breadth of independent claims 1 and 12, it is necessary to determine the material composition of the article of glass. 
 (B) The nature of the invention
	The invention is drawn to a glass article, more specifically a composition of glass in the form of a wafer having a thickness and a diameter.  However, the disclosure does not give any specific examples of a glass composition including a list of components with corresponding weight percent values in a manner that would enable a precise formulation of glass to obtain the claimed properties of the glass.
(C) The state of the prior art 
The glass article may form an optical waveguide or light guide plate (as discussed in paragraphs 2-6 of the present specification).  Optical waveguides and/or light guide plates are known to be formed of glass.  Fracture toughness, optical loss, and refractive index are all material properties that vary with glass material composition, and thus must be measured for each glass material composition, wherein each glass material composition is formed by specific weight percentages of specific components under specific conditions (i.e. temperature, atmosphere, the number of cooling and heating steps, the order of cooling and heating steps, etc.).  
The present specification does not offer specific material composition examples or reasonable information that would enable one of ordinary skill in the art to form the glass of the present invention without undue experimentation due to the many possible iterations that are possible with the wide range of materials that may or may not be present and the corresponding wide range of weight percent values for each of the materials that may or may not be included in the glass, which are discussed in paragraphs 95-124.
 (D) The level of one of ordinary skill in the art
One of ordinary skill in the art would have recognized that the fracture toughness, optical loss, and refractive index would be dependent on the material composition of the glass forming an optical waveguide, and that the material composition of glass and structure of the waveguide would determine the course intensity of light propagating within a waveguide.  Additionally, the examiner notes that the refractive index is wavelength dependent, as understood by a person of ordinary skill in the art.  
(E) The level of predictability in the art 
Given the list of possible elements in combination with relatively wide range of weight percentages of those elements which may or may not be present in the glass composition of the present invention, as summarized in the Tables in paragraphs 120-124, there appears to be no way to predict which combination of weight percentages of which elements for a particular composition would provide the required material properties.  When further considering the glass formation process, there is a lack of direction to a specific process, temperatures, heating and cooling steps, and environment in which the glass is formed, thus exponentially increasing the possibilities for the formation of glass with the various components and possible formation steps, which would result in an enormous amount of time and effort to systematically determine what possible glass compositions formed under what conditions would provide a glass article having the claimed material properties.  Therefore, the glass composition of the glass article is not enabled by the present specification and would require undue experimentation.
(F) The amount of direction provided by the inventor
Neither independent claims 1 and 12, nor dependent claims 2-11 and 13-20 define a material composition of the glass article.  The specification provides a broad range of materials that may or may not be included in a material composition of the article of glass (see paragraphs 95-124), but does not provide any specific examples of a material composition where the corresponding weight percentages of all of the elements of a material composition having the claimed material properties are precisely identified.  Therefore, it’s impossible to readily determine a specific material composition that would produce the claimed material properties, including fracture toughness and optical loss as required by independent claims, or refractive index, Knoops hardness, and Young’s modulus as required by dependent claims, without undue experimentation to evaluate an exponential number of possible components that may or may not be present in the material composition over a wide range of weight percentages associated with each component.  Thus, the specification does not provide for a material composition of the article of glass without undue experimentation and does not enable the invention of claims 1-20.
The specification states that the glass articles provided according to the present invention are not restricted to particular glass compositions (see paragraph 95) and discloses a wide range of possible elements each having a wide range of weight percentages that may or may not be present in the glass compositions (see paragraphs 95-124).  Thus, there is little direction provided by the specification regarding the particular elements and weight percentages thereof present in the glass composition of the glass article that would produce the claimed material properties, including fracture toughness, optical loss, and/or wavelength course within the glass article which is affected by the refractive index of the glass in addition to the structure of the waveguide.  One of ordinary skill in the art, when considering the wide range of materials which may be present or may not be present (i.e. 0 weight percent) in the glass composition over a wide range of weight percent for each material, would require a great amount of time to make and evaluate each of the possible glass compositions to determine which of the glass compositions would have the required material properties set forth in the claims of the present invention, and the effort to perform this task would require undue experimentation due to the numerous possible iterations of glass composition materials of specific weight percent.
Thus, the specification does not provide for a material composition of the article of glass without undue experimentation and does not enable the invention of claims 1-20.
(G) The existence of working examples 
The specification discusses examples A to C (see paragraphs 137-139), examples D and E (see paragraphs 153-157), and examples F to I (see paragraphs 159-160), but does not disclose a specific material composition, including elements with corresponding specific weight percentages that make up each example glass article.  Therefore, there are no specific glass material compositions provided as a working example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Each of the tables provided in paragraphs 120-124 disclose a variety of materials with a range of weight percentages, wherein each of the materials may or may not be included in the glass composition.  The number of permutations of different combinations of materials of different weight percentages is exponential, and there is no way to ascertain which combinations of materials and corresponding weight percentages would combine to form a glass composition that would produce the claimed fracture toughness, measured optical loss, or measured intensity curve.  Therefore, an enormous burden would be placed on a person of ordinary skill in the art when trying to make the invention of the present claims because the disclosure does not provide sufficient information about the material composition of a glass article that would necessarily have the required properties.   The application must provide a sufficient disclosure of the chemicals and process to manufacture the article of invention.  (In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981).  

Therefore, as discussed above with respect to factors A-H, the disclosure of the present application does not describe the glass article of the present invention, including the manner and process of making and using the glass article, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same without undue experimentation, because the disclosure does not disclose the material composition of the glass article including the components and specific weight percentages corresponding to each component  that produces the glass having the claimed properties.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 2022/02672020 A1).
Regarding claims 1-3 and 12-14; Gross et al. discloses a glass article (glass-based article; see claim 11 of Gross et al.), comprising: 
a glass having a fracture toughness KIc, of more than 0.4 MPa.√m (greater than or equal to 0.7 MPa.√m); 
wherein the glass article has an article thickness d (thickness t), 
wherein the glass article is characterized by an optical loss α upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection at a propagation angle θ formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface (the glass substrate is inherently characterized by an optical loss for a wavelength of upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection, TIR, at a propagation angle formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface, as indicated by Snell’s Law);
wherein the glass article is a glass wafer (glass substrate of thickness t; see claim 11 of Gross et al.);  
wherein the glass article has a thickness of from 0.10 mm to 2.0 mm (see claim 19 of Gross et al.).  
The examiner notes that applicant is claiming the product (a glass article) including the process of making the product (a process of measuring optical loss and calculating a normalized optical loss in claim 1; a process of determining and characterizing a course of light intensity in claim 12), and therefor claims 1-11 and 12-20 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.  Gross et al. disclose the glass article having a thickness.
 Additionally regarding claim 1; fracture toughness, optical loss, and normalized optical loss are material properties that are presumed to be inherent to the structure of the glass article.  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product.  Gross et al. teaches a glass article that that is substantially identical to that of the claimed invention (glass article of a material composition having a fracture toughness within the claimed range), therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  
Therefore, regarding claim 1; the following limitations are product-by-process and/or functional limitations directed to a measurement process for optical loss, a calculation process for normalized optical loss, and an intended use of propagating a 450 nm wavelength in the glass article:
wherein the optical loss α is determined by moving an optical fiber across the surface of the glass article in a direction of the propagating light beam and along the way detecting the light which was scattered and thereby left the glass article at different lateral path positions xi of the optical fiber over a lateral path distance of the optical fiber of at least 2 cm, wherein the optical loss is determined by the formula 
                
                    α
                    =
                    
                        
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            -
                            l
                            n
                            ⁡
                            (
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                            )
                        
                        
                            O
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            -
                            O
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    
                
            

wherein I2 and I1 are light intensities at lateral path positions x2 and x1, respectively, of the optical fiber determined based on ln(I2) = f(x2) and ln(I1) = f(x1), respectively, with f(x) being the least squares linear regression describing the dependence of the natural logarithm of the detected light intensity from the lateral path position x of the optical fiber; 
wherein OP2 and OP1 are optical path positions corresponding to the lateral path positions x2 and x1, respectively, with OP2 and OP1 determined as OP2 = x2/sin(θ) and OP1 = x1/sin(θ), respectively; 
wherein a product α*d of optical loss α (in 1/cm) and article thickness d (in cm) is defined as normalized optical loss NOL; 
wherein at a propagation angle θmid the normalized optical loss NOL(θmid) is smaller than 0.02, wherein sin(θmid) = 0.83;
 wherein a dependence of the normalized optical loss NOL from the propagation angle θ  is such that                                 
                                    -
                                    0.03
                                    ≤
                                    
                                        
                                            N
                                            O
                                            L
                                            
                                                
                                                    
                                                        
                                                            θ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            -
                                            N
                                            O
                                            L
                                            (
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    θ
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            -
                                            s
                                            i
                                            n
                                            ⁡
                                            (
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                    ≤
                                    0.03
                                
                              ,
wherein θ2 is a propagation angle with sin(θ2) = 0.98 and θ1 is a propagation angle with sin(θ1) = 0.75.  
Therefore, regarding claim 12; the following limitations are product-by-process and/or functional limitations directed to an intended use of propagating a 450 nm wavelength in the glass article and a method of determining the course of light intensity:
wherein the glass article is characterized by a course of light intensity upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection at a propagation angle θ formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface; 
wherein the course of light intensity is determined by moving an optical fiber across the surface of the glass article in a direction of the propagating light beam and along the way detecting the light which was scattered and thereby left the glass article at different lateral path positions xi of the optical fiber over a lateral path distance of the optical fiber of at least 2 cm; 
wherein the course of light intensity is characterized by a plurality of alternating local maxima (max) and local minima (min) in a logarithmic light intensity curve showing the natural logarithm of the light intensity detected by the optical fiber on the y-axis and the corresponding lateral path position xi of the optical fiber on the x-axis; 
wherein the logarithmic light intensity curve comprises a plurality of periodically occurring principal local maxima characterized by a distance between the lateral path positions of two neighboring principal local maxima being equal to 2*t*tan(θ) ± 100 μm; 
wherein the logarithmic light intensity curve comprises a plurality of sequences maxn-minn-maxn+1 of a local minimum minn located between two local maxima maxn and maxn+1 at corresponding lateral path positions x(maxn) < x(minn) < x(maxn+1); 
wherein I(maxn), I(minn) and I(maxn+1) are the light intensities at lateral path positions x(maxn), x(minn), and x(maxn+1), respectively,
wherein a height An of a first local maximum maxn is defined as ln(I(maxn))-ln(I(minn)); 
wherein a height An+1 of a second local maximum maxn+1 is defined as ln(I(maxn+1))- ln(I(minn));
wherein An > An+1;
wherein maxn is a principal local maximum; 
wherein maxn+1 is a principal local maximum provided that a difference x(maxn+1)-x(maxn)= 2*t*tan(θ) ± 100 μm;
wherein maxn+1 is a secondary local maximum provided that a difference x(maxn+1)-x(maxn)                                
                                    ≠
                                
                             2*t*tan(θ) ± 100 μm;
wherein the glass article is characterized by absence of a secondary local maximum having a height An+1 which is more than z% of the height An of the corresponding principal local maximum for any sequence maxn-minn-maxn+1 with x(maxn) > 0.4 cm and with x(maxn+1) < 2.0 cm in a logarithmic light intensity curve for at least one propagation angle θ in a range of from 650 to 800, wherein z%=50%.
Regarding claims 6 and 17; refractive index is a material property.  The glass of Gross et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, including a refractive index n of the glass at a wavelength of 450 nm is in a range of from 1.45 to 2.45.  
Regarding claims 9 and 20; the glass of Gross et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, wherein the glass article is characterized by absence of a secondary local maximum having a height An+1 which is more than 50% of a height An of a corresponding principal local maximum for any sequence maxn-minn-maxn+1 with x(maxn) > 0.4 cm and with x(maxn+1) < 2.0 cm in a logarithmic light intensity curve for at least one propagation angle θ in a range of from 65° to 80°.  
Regarding claim 10; the glass of Gross et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, including a Knoop hardness Hk of the glass in a range of from 2 GPa to 10 GPa.  
Regarding claim 11; the glass of Gross et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, including a Young's modulus of the glass is in a range of from 60 GPa to 160 GPa.
Claims 1-3, 5, 6, 9-14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umada et al. (US 2022/0119307 A1).
Regarding claims 1-3, 5, 11-14, and 16; Umada et al. discloses a glass article (amorphous glass; Table 1, Table 2, and Table 3; Glass ceramic; see Table 4 and Table 5), comprising: 
a glass having a fracture toughness KIc, of more than 0.4 MPa.√m (see Tables 1-5); 
wherein the glass article has an article thickness d (thickness t; see the abstract), 
wherein the glass article is characterized by an optical loss α upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection at a propagation angle θ formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface (the glass substrate is inherently characterized by an optical loss for a wavelength of upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection, TIR, at a propagation angle formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface, as indicated by Snell’s Law);
wherein the glass article is a glass wafer (glass sheet having a thickness; see paragraph 89);  
wherein the glass article has a thickness of from 0.10 mm to 2.0 mm (see paragraphs 23 and 71 of Umada et al.); 
wherein the glass article has a warp of less than 100 μm (no warpage; see paragraph 89, wherein 0 μm is less than 100 μm); and  
wherein a Young's modulus of the glass is in a range of from 60 GPa to 160 GPa (see Tables 1-5).  
The examiner notes that applicant is claiming the product (a glass article) including the process of making the product (a process of measuring optical loss and calculating a normalized optical loss in claim 1; a process of determining and characterizing a course of light intensity in claim 12), and therefor claims 1-11 and 12-20 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.  Umada et al. discloses the glass article having a thickness.
 Additionally regarding claim 1; fracture toughness, optical loss, and normalized optical loss are material properties that are presumed to be inherent to the structure of the glass article.  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product.  Umada et al. teaches a glass article that that is substantially identical to that of the claimed invention (glass article of a material composition having a fracture toughness within the claimed range), therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  
 	Therefore, regarding claim 1, the following limitations are product-by-process and/or functional limitations directed to a measurement process for optical loss, a calculation process for normalized optical loss, and an intended use of propagating a 450 nm wavelength in the glass article:
wherein the optical loss α is determined by moving an optical fiber across the surface of the glass article in a direction of the propagating light beam and along the way detecting the light which was scattered and thereby left the glass article at different lateral path positions xi of the optical fiber over a lateral path distance of the optical fiber of at least 2 cm, wherein the optical loss is determined by the formula 
                
                    α
                    =
                    
                        
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            -
                            l
                            n
                            ⁡
                            (
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                            )
                        
                        
                            O
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            -
                            O
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    
                
            
wherein I2 and I1 are light intensities at lateral path positions x2 and x1, respectively, of the optical fiber determined based on ln(I2) = f(x2) and ln(I1) = f(x1), respectively, with f(x) being the least squares linear regression describing the dependence of the natural logarithm of the detected light intensity from the lateral path position x of the optical fiber; 
wherein OP2 and OP1 are optical path positions corresponding to the lateral path positions x2 and x1, respectively, with OP2 and OP1 determined as OP2 = x2/sin(θ) and OP1 = x1/sin(θ), respectively; 
wherein a product α*d of optical loss α (in 1/cm) and article thickness d (in cm) is defined as normalized optical loss NOL; 
wherein at a propagation angle θmid the normalized optical loss NOL(θmid) is smaller than 0.02, wherein sin(θmid) = 0.83;
 wherein a dependence of the normalized optical loss NOL from the propagation angle θ  is such that                                 
                                    -
                                    0.03
                                    ≤
                                    
                                        
                                            N
                                            O
                                            L
                                            
                                                
                                                    
                                                        
                                                            θ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            -
                                            N
                                            O
                                            L
                                            (
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    θ
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            -
                                            s
                                            i
                                            n
                                            ⁡
                                            (
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                    ≤
                                    0.03
                                
                              ,
wherein θ2 is a propagation angle with sin(θ2) = 0.98 and θ1 is a propagation angle with sin(θ1) = 0.75.  
Therefore, regarding claim 12, the following limitations are product-by-process and/or functional limitations directed to an intended use of propagating a 450 nm wavelength in the glass article and a method of determining the course of light intensity:
wherein the glass article is characterized by a course of light intensity upon propagation of light having a wavelength of 450 nm inside the glass article based on total internal reflection at a propagation angle θ formed between a normal to a surface of the glass article and a propagation direction of the light approaching the surface; 
wherein the course of light intensity is determined by moving an optical fiber across the surface of the glass article in a direction of the propagating light beam and along the way detecting the light which was scattered and thereby left the glass article at different lateral path positions xi of the optical fiber over a lateral path distance of the optical fiber of at least 2 cm; 
wherein the course of light intensity is characterized by a plurality of alternating local maxima (max) and local minima (min) in a logarithmic light intensity curve showing the natural logarithm of the light intensity detected by the optical fiber on the y-axis and the corresponding lateral path position xi of the optical fiber on the x-axis; 
wherein the logarithmic light intensity curve comprises a plurality of periodically occurring principal local maxima characterized by a distance between the lateral path positions of two neighboring principal local maxima being equal to 2*t*tan(θ) ± 100 μm; 
wherein the logarithmic light intensity curve comprises a plurality of sequences maxn-minn-maxn+1 of a local minimum minn located between two local maxima maxn and maxn+1 at corresponding lateral path positions x(maxn) < x(minn) < x(maxn+1); 
wherein I(maxn), I(minn) and I(maxn+1) are the light intensities at lateral path positions x(maxn), x(minn), and x(maxn+1), respectively,
wherein a height An of a first local maximum maxn is defined as ln(I(maxn))-ln(I(minn)); 
wherein a height An+1 of a second local maximum maxn+1 is defined as ln(I(maxn+1))- ln(I(minn));
wherein An > An+1;
wherein maxn is a principal local maximum; 
wherein maxn+1 is a principal local maximum provided that a difference x(maxn+1)-x(maxn)= 2*t*tan(θ) ± 100 μm;
wherein maxn+1 is a secondary local maximum provided that a difference x(maxn+1)-x(maxn)                                
                                    ≠
                                
                             2*t*tan(θ) ± 100 μm;
wherein the glass article is characterized by absence of a secondary local maximum having a height An+1 which is more than z% of the height An of the corresponding principal local maximum for any sequence maxn-minn-maxn+1 with x(maxn) > 0.4 cm and with x(maxn+1) < 2.0 cm in a logarithmic light intensity curve for at least one propagation angle θ in a range of from 650 to 800, wherein z%=50%.
  Regarding claims 6 and 17; refractive index is a material property.  The glass of Umada et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, including a refractive index n of the glass at a wavelength of 450 nm is in a range of from 1.45 to 2.45.  
Regarding claims 9 and 20; the glass of Umada et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, wherein the glass article is characterized by absence of a secondary local maximum having a height An+1 which is more than 50% of a height An of a corresponding principal local maximum for any sequence maxn-minn-maxn+1 with x(maxn) > 0.4 cm and with x(maxn+1) < 2.0 cm in a logarithmic light intensity curve for at least one propagation angle θ in a range of from 65° to 80°.  
Regarding claim 10; the glass of Umada et al. meets all of the required structural limitations as applied to claim 1, including a material composition that produces the fracture toughness material property within the claimed range, and thus is presumed to also share other material properties, including a Knoop hardness Hk of the glass in a range of from 2 GPa to 10 GPa.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 8, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2022/02672020 A1).
Regarding claims 4 and 15; Gross et al. does not disclose that the glass article has a diameter of from 100 mm to 500 mm.  However, before the effective filing date of the present invention, Gross et al. would have found it obvious to adjust a diameter of the glass article to be any desired shape and size necessary for an intended use, including a shape and size that has a diameter of from 100 mm to 500 mm for the purpose of providing a glass article that is suitable for a display of the desired size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 5 and 16; Gross et al. does not disclose that the glass article has a warp of less than 100 μm.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the glass article with any desired warp, including a warp less than 100 μm for the purpose of obtaining desired optical transmission properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 7, 8, 18, and 19; Gross et al. does not specifically disclose that 7. The glass a total thickness variation (TTV) of the glass article is less than 2 μm and/or a surface roughness Rq in a range of from 0.1 nm to 5 nm.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the glass with a total thickness variation (TTV) of less than 2 μm and/or surface roughness Rq in a range of from 0.1 nm to 5 nm for the purpose of providing a uniformly thick smooth surface that minimizes the scattering of light at the refractive index boundary thereof to improve optical properties of the glass article,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 4, 7, 8, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Umada et al. (US 2022/0119307 A1).
Regarding claims 4 and 15; Umada et al. does not disclose that the glass article has a diameter of from 100 mm to 500 mm.  However, before the effective filing date of the present invention, Umada et al. would have found it obvious to adjust a diameter of the glass article to be any desired shape and size necessary for an intended use, including a shape and size that has a diameter of from 100 mm to 500 mm for the purpose of providing a glass article that is suitable for a display of the desired size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 7, 8, 18 and 19; Umada et al. does not specifically disclose that 7. The glass a total thickness variation (TTV) of the glass article is less than 2 μm or a surface roughness Rq in a range of from 0.1 nm to 5 nm.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the glass with a total thickness variation (TTV) of less than 2 μm and/or surface roughness Rq in a range of from 0.1 nm to 5 nm for the purpose of providing a uniformly thick smooth surface that minimizes the scattering of light at the refractive index boundary thereof to improve optical properties of the glass article,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874